IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                              Assigned on Briefs May 4, 2004

            STATE OF TENNESSEE v. CORWIN FITCHPATRICK

                     Appeal from the Criminal Court for Shelby County
                             No. 02-06807 Chris Craft, Judge



                     No. W2003-01799-CCA-R3-CD - Filed June 8, 2004


The defendant, Corwin Fitchpatrick, was convicted by a Shelby County jury of the offense of
aggravated robbery. He was sentenced to fifteen years imprisonment as a Range II multiple offender.
In this appeal the defendant maintains the evidence is insufficient to support the verdict. After a
review of the record, we find no merit to the defendant’s contention; therefore the judgment of the
trial court is affirmed.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Trial Court is Affirmed

JERRY L. SMITH , J., delivered the opinion of the court, in which JOSEPH M. TIPTON , and JAMES
CURWOOD WITT , JR., JJ., joined.

Garland Erguden, Assistant Public Defender, Memphis, Tennessee for the appellant, Corwin
Fitchpatrick.

Paul G. Summers, Attorney General & Reporter; J. Ross Dyer, Assistant Attorney General; William
L. Gibbons, District Attorney General; and Glen Baity, Assistant District Attorney General, for the
appellee, State of Tennessee.

                                           OPINION

                                       Factual Background

        On April 3, 2001, around midnight, the defendant robbed the attendant at the drive-thru
window of a Taco Bell in Memphis. According to the Taco Bell employee who was threatened by
the defendant, the defendant pointed what appeared to be a gun at her and demanded that she put all
the money in a cup. The “gun” was covered in black cloth. When the victim attempted to close the
drive-thru window the defendant told the victim to leave the window open or he would start
shooting.
        Following the robbery, at a photographic line-up, the victim identified the defendant as the
robber. When interviewed by police the defendant admitted robbing the Taco Bell using a plastic
wiffle ball bat taped up to resemble a gun. The bat was also covered in a black barber’s cape. The
defendant admitted he had attempted to make the bat look like a gun.

                                    Sufficiency of the Evidence

        When a defendant challenges the sufficiency of the evidence, this Court is obliged to review
that claim according to certain well-settled principles. A verdict of guilty, rendered by a jury and
“approved by the trial judge, accredits the testimony of the” State's witnesses and resolves all
conflicts in the testimony in favor of the State. State v. Cazes, 875 S.W.2d 253, 259 (Tenn. 1994);
State v. Harris, 839 S.W.2d 54, 75 (Tenn. 1992). Thus, although the accused is originally cloaked
with a presumption of innocence, the jury verdict of guilty removes this presumption “and replaces
it with one of guilt.” State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). Hence, on appeal, the
burden of proof rests with the defendant to demonstrate the insufficiency of the convicting evidence.
Id. The relevant question the reviewing court must answer is whether any rational trier of fact could
have found the accused guilty of every element of the offense beyond a reasonable doubt. See Tenn.
R. App. P. 13(e); Harris, 839 S.W.2d at 75. In making this decision, we are to accord the State “the
strongest legitimate view of the evidence as well as all reasonable and legitimate inferences that may
be drawn therefrom.” See Tuggle, 639 S.W.2d at 914. As such, this Court is precluded from re-
weighing or reconsidering the evidence in evaluating the convicting proof. State v. Tilson, 929
S.W.2d 380, 383 (Tenn. Crim. App. 1996); State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim.
App. 1990). Moreover, we may not substitute our own “inferences for those drawn by the trier of fact
from circumstantial evidence.” Id. at 779.

       Aggravated robbery is defined as robbery accomplished with a deadly weapon or by display
of any article used or fashioned to lead the victim to reasonably believe it to be a deadly weapon.
Tenn. Code Ann. § 39-13-402(a)(1) (1997). Robbery is defined as “the intentional or knowing theft
of property from the person of another by violence or putting the person in fear.” Tenn. Code Ann.
§ 39-13-401(1) (1997).

        In the instant case the defendant does not question the jury’s verdict that he robbed the Taco
Bell in question. Rather he complains that the evidence is insufficient that the wiffle ball bat was
reasonably perceived by the Taco Bell employee to be a deadly weapon thereby making the crime
only simple robbery as opposed to aggravated robbery.

        However, the defendant admitted he fashioned the bat to resemble a gun. The Taco Bell
employee testified it appeared to her to be a gun. The defendant threatened to shoot the employee
if she did not comply with his demands. The defendant pointed the bat as if it were a gun. Under
these circumstances the evidence is more than sufficient to conclude beyond a reasonable doubt that
the wiffle ball bat was “used or fashioned to lead the victim to reasonably believe it to be a deadly
weapon.” Tenn. Code Ann. § 39-13-402(a)(1) (1997). This issue is without merit.



                                                 -2-
                                   Conclusion

In light of the foregoing, the judgment of the trial is AFFIRMED.



                                             ___________________________________
                                             JERRY L. SMITH, JUDGE




                                       -3-